     Case 20-70115-hdh11 Doc 37 Filed 07/29/20            Entered 07/29/20 09:42:37        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 28, 2020                                           United States Bankruptcy Judge
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                    WICHITA FALLS DIVISION

     IN RE:                                          §
                                                     §
     BOWIE REAL ESTATE HOLDINGS, LP                  §    CASE NO. 20-70115
                                                     §      (Chapter 11)
     DEBTORS                                         §

                       ORDER AUTHORIZING DEBTOR TO EMPLOY
                    MATTHEWS RETAIL GROUP AS REAL ESTATE BROKER

              On this day came on for consideration the Motion to Employ Matthews Retail Group as Real

     Estate Broker [Docket #20] (the “Motion”) filed by Bowie Real Estate Holdings, LP (“Debtor”)

     praying for authority to employ Matthews Retail Group, Inc. dba Matthews Real Estate Investment

     Services as real estate broker to market and find a buyer for the Debtor’s real property located at

     705 E. Greenwood Ave. Bowie Texas; 1111 N. Lamb St. Bowie Texas; 804 Gray St., Bowie Texas

     76230 (the “Real Property”) which includes a 49-bed hospital facility and other improvements. The

     Motion is supported by the Affidavit of Rahul Chhajed. The Court finds that Matthews Retail Group

     represent no interest adverse to the Debtor or to the bankruptcy estate, that the employment of




                                                Page 1 of 2
Case 20-70115-hdh11 Doc 37 Filed 07/29/20             Entered 07/29/20 09:42:37   Page 2 of 2




Matthews Retail Group would be in the best interest of the estate and that the Motion should be

granted. IT IS THEREFORE,

       ORDERED that the Debtor is authorized to employ Matthews Retail Group as real estate

broker on terms set forth in the Motion. It is further,

       ORDERED that the Debtor is authorized to compensate Matthews Retail Group under the

terms and conditions set forth in the Motion.

                                        ### END OF ORDER ###




                                             Page 2 of 2
